Pannell, Judge.
The notice of appeal filed October 25, 1971, reads in part as follows: "Notice is hereby given that the Housing Authority of the City of Douglas, defendant in the above captioned case, hereby appeals to the Court of Appeals of Georgia from the order of the Judge of the Superior Court of Coffee County, Georgia, dated the 26th day of July, 1971, in which order the Judge of the Superior Court of said county denied the written motion to dismiss the complaint filed by the defendant, . . .” The record discloses the order overruling the motion to dismiss was entered the 26th day of July, 1971. The notice of appeal by way of recitation shows that subsequent to the order appealed from a trial was had and judgment was rendered against the defendant. The record discloses this judgment was dated and entered October 11, 1971, and contained this recitation: "it being understood that the rights of defendant are preserved to file a timely appeal to the Court of Appeals of Georgia or the Supreme Court of Georgia on the overruling and denying by court order of a written motion filed by the *807defendant to dismiss the complaint of the plaintiff on a question of law; said hearing having been held on said motion on the 23rd day of April, 1971, and order entered overruling and denying said motion to dismiss on the 26th day of July, 1971.” The record contains no motion by the defendant to extend the time for filing the notice of appeal. There is no certificate of review in the record.
Argued January 10, 1972
Decided March 10, 1972
Rehearing denied March 28, 1972
E. R. Smith, Jr., for appellant.
Martin, Snow, Grant & Napier, Cubbedge Snow, H. J. Quincy, for appellee.
The enumeration of error enumerates error on the overruling of the motion to dismiss and thereafter also recites the subsequent events in the case. The notice of appeal having been filed more than 30 days subsequent to the entry of the judgment appealed from and there being no certificate of review as required by statute, the appeal must be dismissed. Alexander v. State, 122 Ga. App. 331 (176 SE2d 633); Teppenpaw v. Blalock, 121 Ga. App. 320 (1, 2) (173 SE2d 442); Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758); Rush v. State, 124 Ga. App. 547 (184 SE2d 515).

Appeal dismissed.


Bell, C. J., Eberhardt, Quillian and Evans, JJ., concur. Jordan, P. J., Hall, P. J., Deen and Clark, JJ., dissent.